Downey, J.
There' is no question in this'case, except that the record shows that three different judges sat, successively, during the making of the issues and trial of the cause, without any evidence in the record of their appointment.
No objection was made, or question reserved, in the court below with reference to the appointment or qualifications of the gentlemen who held the court.
Under the later rulings of this court, the question cannot be presented, now for the first time. Feaster v. Woodfill, 23 Ind. 493; Hyatt v. Hyatt, 33 Ind. 309; Watts v. The State, 33 Ind. 237.
The judgment is affirmed, with five per cént. damages and costs.